DETAILED ACTION
	This is a first office action in response to application 17/357,868 filed 06/24/2021, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receive … a reduced voltage to supply to the light-emitting diode based on the current” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention in claim 1 appears directed, initially, to the flow chart as shown in Figure 12. Further subsequent limitations then appear to describe the flow chart of Figure 14. In other words, steps 132-138 are performed according to the claim, and subsequently step 140 appears to be performed in the limitation “supply a decreased power to at least a subset clearly link the flow chart of Figure 14 to Step 140 as something that is an alternative or in addition to this step nor is it clear why a supplied power is sent and then subsequently redetermined and then resent in the final limitation. Therefore, it is not clear that these steps are either alternatively or additionally performed and/or apart of this process shown in Figure 12 nor do the claims clearly incorporate these steps into the previous limitations. Thus, the claimed invention fails to comply with the written description requirement.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention in claim 6 appears directed, initially, to the flow chart as shown in Figure 12. The claim limitation takes into consideration the temperature of the LED however additional considerations with temperature were not discussed in the written disclosure with respect to Figure 12. Therefore, it is not clear that this step is either alternatively or additionally performed and/or apart of this process shown in Figure 12. Thus, the claimed invention fails to comply with the written description requirement.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “desired” in claim 16 and 17 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “desired brightness” is relative as the claim does not make clear how one determines what a “desirable” brightness would be. In other words, is the desired brightness a stored, calculated or a brightness that is the personal opinion of the operator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. United States Patent No. 10,504,453 B1 hereinafter Jung in view of Miller et al. U.S. Patent Application Publication No. 2007/0146252 A1 hereinafter Miller.

Consider Claim 1:
	Jung discloses an electronic display device comprising: (Jung, See Abstract.)
	a liquid crystal display panel; (Jung, Columns 3-4, “Display 14 may include an array of pixels 16 formed from liquid crystal display (LCD) components or may have an array of pixels based on other display technologies. A cross-sectional side view of display 14 is shown in FIG. 2.”)
	a backlight comprising a plurality of light-emitting diodes configured to emit light through the liquid crystal display panel; and (Jung, Column 1, “A display may have a pixel array such as a liquid crystal pixel array. The pixel array may be illuminated with backlight illumination from a backlight unit. The backlight unit may include an array of light-emitting diodes, with each light-emitting diode being placed in a respective cell. The brightness of each light-emitting diode may be changed in each display frame to optimize the viewing of the display.”)
	one or more processors configured to: (Jung, Column 7, “Control circuitry 62 may include storage and processing circuitry for controlling the operation of device 10.”)
	estimate a power consumption for a light-emitting diode row of the plurality of light-emitting diodes based on a target brightness of the light-emitting diode row; (Jung, Columns 9-10, “Electronic device 10 may only be able to use a finite amount of power at any given time. Therefore, the electronic device may have a maximum allowable power consumption that is allotted to operating the display backlight. Power consumption compensation circuit 114 may estimate the power consumption associated with operating the backlight using the target brightness values received from selection circuit 112. If the estimated power consumption is less than the maximum allowable power consumption, the brightness values may be output from the power consumption compensation circuit without modification. However, if the estimated power consumption is greater than the maximum allowable power consumption, the brightness values may be adjusted.”)
	receive stored power consumption for other light-emitting diode rows of the plurality of light-emitting diodes; (Jung, Column 15, “In one example, halo mitigation circuit 156 may have a number of stored brightness curves that scale desired display brightness values according to a curve. Halo mitigation circuit 156 may select a brightness curve for each light-emitting diode (or group of light-emitting diodes) in the backlight based on all of the aforementioned factors.” “The configuration of FIG. 3 in which light-emitting diode array 36 has rows and columns of square light-emitting diode regions such as cells 38C is merely illustrative.”)
	determine a total power consumption for the plurality of light-emitting diodes; (Jung, Column 18-19, “For example, each light-emitting diode may have an associated target brightness value. The look-up table may have a table of brightness values and corresponding power consumption. The static power consumption adjustment circuit may use the look-up table to determine the power consumption associated with each light-emitting diode and sum the results into a total estimate of power consumption for frame N.” and “Dynamic power consumption adjustment circuit 186 may therefore use both the target brightness values for the current frame (frame N) and the actual brightness values of one or more previous frames (frame N−1, frame N−2, . . . , etc.) to estimate the power consumption of the backlight. Again, look-up tables 182 may be used to convert the brightness levels into estimated amounts of power consumed.”)
	determine whether the total power consumption for the plurality of light- emitting diodes exceeds a threshold power consumption; and (Jung, Column 18-19, “Alternatively, dynamic power consumption adjustment circuit 186 may determine that the estimated power consumption is greater than the maximum allowable power consumption. In this case, the brightness values may be adjusted and the modified brightness values may be output.”)
	in response to determining that the total power consumption for the plurality of light-emitting diodes exceeds the threshold power consumption: supply a decreased power to at least a subset of the plurality of light-emitting diodes. (Jung, Column 19, “There are numerous ways in which power consumption compensation circuit 114 may modify the received brightness values in response to determining power consumption needs to be reduced. In general, the brightness of one or more of the light-emitting diodes needs to be reduced until the estimated power consumption is lower than the maximum allowable power consumption. Power consumption compensation circuit 114 may reduce the brightness values evenly (e.g., both low and high brightness values will be reduced proportionally). Alternatively, power consumption compensation circuit 114 may reduce the high brightness values without modifying the low brightness values.”)
	Jung however while teaching to apply the adjusted value does not specify to receive or determine a current to supply to a light-emitting diode of the plurality of light-emitting diodes; receive or determine a reduced voltage to supply to the light- emitting diode based on the current; and supply the current and the reduced voltage to the light-emitting diode.
	Miller however teaches that in order to adjust the power consumption it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to receive or determine a current to supply to a light-emitting diode of the plurality of light-emitting diodes; (Miller, [0061], “These input efficiencies are then applied to calculate 214 the current required to obtain the luminance intensity values as computed in step 210. It should be further noted that while this set of computations appear relatively complex, many simplifications may be made in practice. For example, some or all of the steps 198, 200, 202, 204, and 206, may be combined to compute a single value that can be scaled according to step 210 and the resulting value may be used to calculate 214 current from the intensity values determined in step 208. This combination process may be done during design of the product and the final value stored within the display driver 78.”)
	receive or determine a reduced voltage to supply to the light- emitting diode based on the current; and (Miller, [0063], [0062], “A voltage adjustment is then determined 220.”)
	supply the current and the reduced voltage to the light-emitting diode. (Miller, [0063], “Returning to FIG. 9, the RGBW linear intensities converted in step 208 are then rendered through LUTs to convert them to a quantity that is linear with data voltage for each light emitting element. The rendered values are then adjusted 224 based upon the voltage adjustment values determined in step 220. The resulting adjusted rendered values are then used to display 226 the image.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to receive and/or determine current and voltage values as this was a technique know in the art in view of Miller and would have been utilized for the purpose of increase the luminance of the display device without creating the artifacts that would typically be present. (Miller, [0012])
Consider Claim 2:
	Jung in view of Miller disclose the electronic display device of claim 1, comprising one or more memory devices configured to store the stored power consumption for the other light-emitting diode rows. (Jung, Column 15, “In one example, halo mitigation circuit 156 may have a number of stored brightness curves that scale desired display brightness values according to a curve. Halo mitigation circuit 156 may select a brightness curve for each light-emitting diode (or group of light-emitting diodes) in the backlight based on all of the aforementioned factors.”)
Consider Claim 3:
	Jung in view of Miller disclose the electronic display device of claim 1, wherein the one or more processors are configured to determine the decreased power, the current, the reduced voltage, or any combination thereof, based on a temperature of at least a subset of the plurality of light- emitting diodes, the light-emitting diode, or both. (Miller, [0048], “To estimate currents, it is then necessary to convert the linear intensity values to luminance values. To accomplish this, the peak white point of the display is determined 138. This value may be stored within the display driver. This value may then be scaled 140 according to other influences such as a user control, an ambient light sensor, or a temperature sensor that may be used to provide scale values to this peak white luminance of the display.”)
Consider Claim 4:
	Jung in view of Miller disclose the electronic display device of claim 1, wherein the one or more processors are configured to: receive or determine an additional current to supply to an additional light-emitting diode of the plurality of light-emitting diodes; receive or determine an additional reduced voltage to supply to the additional light-emitting diode based on the additional current; and supply the additional current and the additional reduced voltage to the additional light-emitting diode. (Jung, This is the same process as above in Claim 1, see further “Backlight brightness adjustment circuits 102 may receive image data and output corresponding backlight brightness values associated with the image data. For example, the backlight may include a plurality of light-emitting diodes, each light-emitting diode arranged a respective cell. The backlight brightness adjustment circuits may analyze the image data and determine an optimal brightness for each light-emitting diode in the backlight. The output backlight brightness values are therefore an array of brightness values corresponding to the array of light-emitting diodes. The backlight brightness adjustment circuits may take many factors into account when determining the brightness values for each light-emitting diode in the backlight unit, as will be discussed in greater detail in connection with the subsequent figures.”)
Consider Claim 5:
	Jung in view of Miller disclose the electronic display device of claim 4, wherein the additional reduced voltage is different than the reduced voltage to supply to the light-emitting diode. (Jung, This is the same process as above in Claim 1, see further “Backlight brightness adjustment circuits 102 may receive image data and output corresponding backlight brightness values associated with the image data. For example, the backlight may include a plurality of light-emitting diodes, each light-emitting diode arranged a respective cell. The backlight brightness adjustment circuits may analyze the image data and determine an optimal brightness for each light-emitting diode in the backlight. The output backlight brightness values are therefore an array of brightness values corresponding to the array of light-emitting diodes. The backlight brightness adjustment circuits may take many factors into account when determining the brightness values for each light-emitting diode in the backlight unit, as will be discussed in greater detail in connection with the subsequent figures.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. United States Patent No. 10,504,453 B1.

Consider Claim 6:
	Jung discloses an method comprising: (Jung, See Abstract.)
	estimating a power consumption for a light-emitting diode row of a plurality of light-emitting diode rows of a backlight of an electronic display; (Jung, Columns 9-10, “Electronic device 10 may only be able to use a finite amount of power at any given time. Therefore, the electronic device may have a maximum allowable power consumption that is allotted to operating the display backlight. Power consumption compensation circuit 114 may estimate the power consumption associated with operating the backlight using the target brightness values received from selection circuit 112. If the estimated power consumption is less than the maximum allowable power consumption, the brightness values may be output from the power consumption compensation circuit without modification. However, if the estimated power consumption is greater than the maximum allowable power consumption, the brightness values may be adjusted.”)
	receiving stored power consumption for other light-emitting diode rows of the plurality of light-emitting diode rows; (Jung, Column 15, “In one example, halo mitigation circuit 156 may have a number of stored brightness curves that scale desired display brightness values according to a curve. Halo mitigation circuit 156 may select a brightness curve for each light-emitting diode (or group of light-emitting diodes) in the backlight based on all of the aforementioned factors.” “The configuration of FIG. 3 in which light-emitting diode array 36 has rows and columns of square light-emitting diode regions such as cells 38C is merely illustrative.”)
	determining a total power consumption for the plurality of light-emitting diode rows based on the power consumption estimated for the light-emitting diode row and the stored power consumption for the other light-emitting diode rows; (Jung, Column 18-19, “For example, each light-emitting diode may have an associated target brightness value. The look-up table may have a table of brightness values and corresponding power consumption. The static power consumption adjustment circuit may use the look-up table to determine the power consumption associated with each light-emitting diode and sum the results into a total estimate of power consumption for frame N.” and “Dynamic power consumption adjustment circuit 186 may therefore use both the target brightness values for the current frame (frame N) and the actual brightness values of one or more previous frames (frame N−1, frame N−2, . . . , etc.) to estimate the power consumption of the backlight. Again, look-up tables 182 may be used to convert the brightness levels into estimated amounts of power consumed.”)
(Jung, Column 18-19, “Alternatively, dynamic power consumption adjustment circuit 186 may determine that the estimated power consumption is greater than the maximum allowable power consumption. In this case, the brightness values may be adjusted and the modified brightness values may be output.”)
	in response to determining that the total power consumption for the plurality of light-emitting diode rows exceeds the threshold power consumption, supplying a decreased power to at least a subset of the plurality of light-emitting diode rows. (Jung, Column 19, “There are numerous ways in which power consumption compensation circuit 114 may modify the received brightness values in response to determining power consumption needs to be reduced. In general, the brightness of one or more of the light-emitting diodes needs to be reduced until the estimated power consumption is lower than the maximum allowable power consumption. Power consumption compensation circuit 114 may reduce the brightness values evenly (e.g., both low and high brightness values will be reduced proportionally). Alternatively, power consumption compensation circuit 114 may reduce the high brightness values without modifying the low brightness values.”)
Consider Claim 7:
	Jung discloses the method of claim 6, comprising supplying an initial power to the plurality of light-emitting diode rows that causes the power consumption for the light-emitting diode row, wherein the decreased power is less than the initial power. (Jung, Column 11-12, “Pixel compensation circuit 122 may receive image data and the backlight reconstruction from backlight reconstruction circuit 120. The pixel compensation circuit may modify the image data based on the received backlight reconstruction. As an example of how the image data may be modified based on the backlight reconstruction, consider a given pixel with an initial pixel value (e.g., transmittance) of 0.5 that is associated with a full backlight brightness (e.g., a backlight brightness of 1 on a scale between 0 and 1).”)

Consider Claim 8:
	Jung discloses the method of claim 6, wherein estimating the power consumption for the light-emitting diode row is based on a target brightness of the light-emitting diode row. (Jung, Columns 9-10, “Power consumption compensation circuit 114 may estimate the power consumption associated with operating the backlight using the target brightness values received from selection circuit 112. If the estimated power consumption is less than the maximum allowable power consumption, the brightness values may be output from the power consumption compensation circuit without modification. However, if the estimated power consumption is greater than the maximum allowable power consumption, the brightness values may be adjusted.”)
Consider Claim 9:
	Jung discloses the method of claim 8, wherein supplying the decreased power to at least the subset of the plurality of light-emitting diode rows causes the light-emitting diode row to emit a brightness that is less than the target brightness. (Jung, Column 10, “Dynamic power consumption considerations must also be taken into account by the power consumption compensation circuit. To demonstrate dynamic power consumption considerations, consider an example where the top of half of the display is operated with a high brightness and the bottom half of the display is operated with a low brightness. Each frame, analyzed alone (statically), may have an estimated power consumption that is less than the maximum allowable power consumption. However, due to the manner in which the light-emitting diodes are operated, the aforementioned sequence of frames may exceed maximum allowable power consumption. Circuit 114 may therefore estimate the amount of power consumed by the light-emitting diodes based on the brightness values for the current frame and one or more previous frames to ensure the amount of power does not exceed the maximum allowable power consumption.”)
Consider Claim 10:
	Jung discloses the method of claim 6, comprising determining the decreased power by: generating a scaling factor; and applying the scaling factor to power supplied (Jung, Column 10, “If the estimated power consumption associated with the target brightness values exceeds the maximum allowable power consumption, the brightness values may be modified. The brightness values may be scaled evenly, meaning that all of the brightness values (both low and high) will be reduced proportionally. Alternatively, the brightness values may be clipped, meaning that the high brightness values will be reduced but the low brightness values will be unchanged. The power consumption compensation circuit may take into account many factors when deciding how to modify the brightness values to ensure power consumption requirements are met.”)
Consider Claim 11:
	Jung discloses the method of claim 6, comprising determining the decreased power by decreasing a power supplied to each of the plurality of light-emitting diode rows by a same amount. (Jung, Column 6, “To summarize, operating all of the light-emitting diodes in the backlight in unison such that the backlight brightness is the same across the display forces trade-offs in the aesthetics of the displayed image. Portions of the display may be dimmer than desired or brighter than desired and the dynamic range across the display will be lower than desired.”)
Consider Claim 12:
	Jung discloses the method of claim 6, comprising determining the decreased power based at least in part on a temperature of at least the subset of the plurality of light-emitting diode rows. (Miller, [0048], “To estimate currents, it is then necessary to convert the linear intensity values to luminance values. To accomplish this, the peak white point of the display is determined 138. This value may be stored within the display driver. This value may then be scaled 140 according to other influences such as a user control, an ambient light sensor, or a temperature sensor that may be used to provide scale values to this peak white luminance of the display.”)
Consider Claim 13:
	Jung discloses the method of claim 6, comprising: estimating a second power consumption for the light-emitting diode row; receiving a second stored power  (Jung, This is the same process as above in Claim 1, see further “Backlight brightness adjustment circuits 102 may receive image data and output corresponding backlight brightness values associated with the image data. For example, the backlight may include a plurality of light-emitting diodes, each light-emitting diode arranged a respective cell. The backlight brightness adjustment circuits may analyze the image data and determine an optimal brightness for each light-emitting diode in the backlight. The output backlight brightness values are therefore an array of brightness values corresponding to the array of light-emitting diodes. The backlight brightness adjustment circuits may take many factors into account when determining the brightness values for each light-emitting diode in the backlight unit, as will be discussed in greater detail in connection with the subsequent figures.”)

Claim Rejections - 35 USC § 102
Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. U.S. Patent Application Publication No. 2007/0146252 A1.

Consider Claim 14:
Miller discloses one or more tangible, non-transitory, computer-readable media, comprising instructions that, when executed by one or more processors, cause the one or more processors to: (Miller, [0057], “The display driver will then receive 192 an input image signal, which may be encoded into any color space, including for example in sRGB color space.”)
	receive or determine a current to supply to a light-emitting diode of a backlight of an electronic display; (Miller, [0061], “These input efficiencies are then applied to calculate 214 the current required to obtain the luminance intensity values as computed in step 210. It should be further noted that while this set of computations appear relatively complex, many simplifications may be made in practice. For example, some or all of the steps 198, 200, 202, 204, and 206, may be combined to compute a single value that can be scaled according to step 210 and the resulting value may be used to calculate 214 current from the intensity values determined in step 208. This combination process may be done during design of the product and the final value stored within the display driver 78.”)
	receive or determine a reduced voltage to supply to the light-emitting diode based on the current; and (Miller, [0063], [0062], “A voltage adjustment is then determined 220.”)
	supply the current and the reduced voltage to the light-emitting diode. (Miller, [0063], “Returning to FIG. 9, the RGBW linear intensities converted in step 208 are then rendered through LUTs to convert them to a quantity that is linear with data voltage for each light emitting element. The rendered values are then adjusted 224 based upon the voltage adjustment values determined in step 220. The resulting adjusted rendered values are then used to display 226 the image.”)
Consider Claim 15:
	Miller discloses the one or more tangible, non-transitory, computer-readable media of claim 14, wherein the reduced voltage is a minimum voltage that causes the light-emitting diode to operate. (Miller, [0063], [0042], “However, in all embodiments, the resulting image that is displayed will have a reduced level of unintended luminance variation for a given peak luminance level.”)

Consider Claim 16:
	Miller discloses the one or more tangible, non-transitory, computer-readable media of claim 14, wherein the current causes the light-emitting diode to emit a desired brightness. (Miller, [0039], “To avoid the artifacts as were shown in FIG. 3 the display driver will generate a converted image signal that limits or reduces the unintended variation in current draw and therefore luminance output from light emitting elements within neighboring regions of the display 74. In one embodiment, the display driver limits the unintended variation in current supplied to light-emitting elements in neighboring regions of a display by generating the converted image signal as a function of one or more normalization constants based on the relative values of the estimated current values and a reference value.”)
Consider Claim 17:
	Miller discloses the one or more tangible, non-transitory, computer-readable media of claim 16, wherein the reduced voltage is a minimum voltage that causes the light-emitting diode to emit the desired brightness. (Miller, [0039], “To avoid the artifacts as were shown in FIG. 3 the display driver will generate a converted image signal that limits or reduces the unintended variation in current draw and therefore luminance output from light emitting elements within neighboring regions of the display 74. In one embodiment, the display driver limits the unintended variation in current supplied to light-emitting elements in neighboring regions of a display by generating the converted image signal as a function of one or more normalization constants based on the relative values of the estimated current values and a reference value.”)
Consider Claim 18:
	Miller discloses the one or more tangible, non-transitory, computer-readable media of claim 14, comprising instructions that, when executed by the one or more processors, cause the one or more processors to: receive or determine an additional current to supply to an additional light-emitting diode of the backlight of the electronic (Miller, [0039], “Such correction may be achieved, e.g., by applying a method comprised of the following steps shown in FIG. 5: 1) determining 90 the light emitting elements in the display device that receive current from each power line, 2) receiving 92 an input image signal, 3) estimating 94 the current at, at least, one point along each power line if the input image signal were to be displayed, 4) determining 96 one or more correction factors based upon the estimated current to be provided by a power line where the one or more correction factors is compared to a reference current value, 5) applying 98 the one or more correction factors to the image signal to generate a converted image signal, this converted image signal producing final image with reduced unintended current variations between light-emitting elements in neighboring regions of the display device, and 6) displaying 100 the converted image signal.”)
Consider Claim 19:
	Miller discloses the one or more tangible, non-transitory, computer-readable media of claim 18, wherein the additional reduced voltage is different than the reduced voltage to supply to the light-emitting diode. (Miller, [0009], [0039], “Such correction may be achieved, e.g., by applying a method comprised of the following steps shown in FIG. 5: 1) determining 90 the light emitting elements in the display device that receive current from each power line, 2) receiving 92 an input image signal, 3) estimating 94 the current at, at least, one point along each power line if the input image signal were to be displayed, 4) determining 96 one or more correction factors based upon the estimated current to be provided by a power line where the one or more correction factors is compared to a reference current value, 5) applying 98 the one or more correction factors to the image signal to generate a converted image signal, this converted image signal producing final image with reduced unintended current variations between light-emitting elements in neighboring regions of the display device, and 6) displaying 100 the converted image signal.”)

Consider Claim 20:
	Miller discloses the one or more tangible, non-transitory, computer-readable media of claim 18, wherein the additional current is different than the current to supply to the light-emitting diode. (Miller, [0009], [0039], “Such correction may be achieved, e.g., by applying a method comprised of the following steps shown in FIG. 5: 1) determining 90 the light emitting elements in the display device that receive current from each power line, 2) receiving 92 an input image signal, 3) estimating 94 the current at, at least, one point along each power line if the input image signal were to be displayed, 4) determining 96 one or more correction factors based upon the estimated current to be provided by a power line where the one or more correction factors is compared to a reference current value, 5) applying 98 the one or more correction factors to the image signal to generate a converted image signal, this converted image signal producing final image with reduced unintended current variations between light-emitting elements in neighboring regions of the display device, and 6) displaying 100 the converted image signal.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626